UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10104 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 9,047,860 shares of common stock, $.10 par value, outstanding as of May 11, 2010. Index United Capital Corp. and Subsidiaries Index Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as ofMarch 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income for theThree Months Ended March 31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for theThree Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 11-15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 6. EXHIBITS 18 SIGNATURES 19 2 Index PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS United Capital Corp. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share data) March 31, December 31, 2009 (Unaudited) Asset Current assets: Cash and cash equivalents $ $ Marketable securities Notes and accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Real property held for rental, net Investment in joint venture Noncurrent notes receivable Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ $ Accounts payable and accrued liabilities Income taxes payable Deferred income taxes 96 Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 9,059 and 9,081 shares, respectively Retained earnings Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 Index United Capital Corp. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Revenues from real estate operations $ $ Net sales Total revenues Costs and expenses: Cost of sales Real estate operations: Mortgage interest expense Depreciation expense Other operating expenses General and administrative expenses Selling expenses Total costs and expenses Operating income Other income (expense): Interest and dividend income Other income and (expense), net (5 ) ) Total other income (expense) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of tax benefit of $52 — ) Net income $ $ Basic earnings per share: Income from continuing operations $ $ Loss from discontinued operations — ) Net income per share $ $ Diluted earnings per share: Income from continuing operations $ $ Loss from discontinued operations — ) Net income per share assuming dilution $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 Index United Capital Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net loss on available-for-sale securities — Net realized and unrealized gains on derivative instruments — (5 ) Deferred income taxes ) Accrued dividends receivable ) — Other, net ) Changes in assets and liabilities: Notes and accounts receivable, net ) Inventories Prepaid expenses and other current assets Other assets ) ) Accounts payable and accrued liabilities ) ) Income taxes payable ) Other long-term liabilities ) ) Net cash provided by operating activities of continuing operations Operating activities of discontinued operations — 97 Net cash provided by operating activities Cash flows from investing activities: Purchase of available-for-sale securities — ) Proceeds/maturities from sale of available-for-sale securities Principal payments on notes receivable 11 11 Acquisition of property, plant and equipment ) ) Acquisition of/additions to real estate assets ) ) Distributions from joint venture Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on mortgage obligations ) ) Purchase and retirement of common stock ) ) Proceeds from exercise of stock options — Tax benefit from exercise of stock options — Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 Index United Capital Corp. and Subsidiaries Notes to Condensed Consolidated Financial Statements (In thousands, except per share data) (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X, as promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods presented have been recorded.These financial statements have been prepared in conformity with the accounting principles, and methods of applying those accounting principles, as reflected in the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and should be read in conjunction therewith.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 2.Stockholders’ Equity Previous purchases of the Company’s common stock have reduced the Company’s additional paid-in-capital to zero and have also reduced retained earnings by amounts in excess of par value.Any future purchases in excess of par value will also reduce retained earnings. Repurchases of the Company’s common stock may be made from time to time in the open market at prevailing market prices and may be made in privately negotiated transactions, subject to available resources.Future proceeds from the issuance of common stock in excess of par value will be credited to retained earnings until such time that previously recorded reductions have been recovered.During the three months ended March 31, 2009, the Company received proceeds of $4,219 from the exercise of options to purchase 600 shares of the Company’s common stock and recorded a tax benefit of $1,452 to retained earnings related to such exercise.No stock options were exercised during the three months ended March 31, 2010. During the three months ended March 31, 2010 and 2009, the Company purchased and retired 22 and 5 shares of common stock for an aggregate purchase price of $542 and $79, respectively. During April 2010, certain officers and directors of the Company exercised options to purchase an aggregate of 878 shares of the Company’s common stock with an aggregate cost to exercise of $7,126 and sold such shares to the Company for an aggregate purchase price of $21,497. 3.Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share from continuing operations: Three Months Ended March 31, Numerator: Income from continuing operations $ $ Denominator: Basic – weighted-average shares outstanding Dilutive effect of employee stock options Diluted – weighted-average shares outstanding Basic earnings per share – continuing operations $ $ Diluted earnings per share – continuing operations $ $ 6 Index Potentially dilutive securities related to outstanding options to purchase 740 shares of the Company’s common stock for the three months ended March 31, 2009 were excluded from the computation of diluted earnings per share because their effect would have been anti-dilutive. 4.Stock-Based Compensation The Company has two stock option plans, the Incentive and Non-Qualified Stock Option Plan and the 1988 Joint Incentive and Non-Qualified Stock Option Plan, under which qualified and non-qualified options may be granted to key employees to purchase the Company’s common stock at the fair market value on the date of grant.Under both plans, the options typically become exercisable in three equal installments, beginning one year from the date of grant.Stock options generally expire ten years from the date of grant.Currently, there are no options available for grant under these plans. As of March 31, 2010 and December 31, 2009, the Company had outstanding options to purchase 3,185 shares with a weighted-average exercise price $13.18 per share.No stock options were exercised during the three months ended March 31, 2010.As of March 31, 2010, these options had a weighted-average remaining contractual term of 1.7 years and an aggregate intrinsic value of $33,575.The aggregate intrinsic value represents the difference between the Company’s closing stock price on March 31, 2010 ($23.72) and the exercise price of each option, multiplied by the number of “in-the-money” options.This amount changes based upon the fair market value of the Company’s common stock. 5.Marketable Securities The cost, gross unrealized gains, gross unrealized losses and fair market value of available-for-sale securities are as follows: Cost Gross Unrealized Gains Gross Unrealized Losses Fair Market Value March 31, 2010: Equity securities $ $ $ ) $ Bonds 72 55 (2 ) $ $ $ ) $ December 31, 2009: Equity securities $ $ $ ) $ Bonds 41 (5
